*77ON REHEARING.
The appellant, in an application for a rehearing, points out and discusses several matters that are insisted upon as showing reversible error. We have again examined the transcript in connection with the contentions of the appellant, and are of opinion that reversible error is not shown by anything insisted upon in the application. Several of the matters argued as showing error are not reviewable here, as no ruling of the trial court in. respect to them is shown b;y any recital contained in the bill of exceptions. Many of the rulings on the evidence that are insisted upon as constituting error are shown to have been subsequently changed, and the defendant to have been given the benefit of everything he was seeking to obtain through his objections. Rulings to which exceptions were reserved that were not cured or rendered nonprejudicial to the defendant are manifestly correct.
Application 'denied.